COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


McKINNEY DRILLING COMPANY, INC. AND
 ZURICH AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2840-08-3                                         PER CURIAM
                                                                    APRIL 21, 2009
MICHELE GARNETT PETERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (David E. Wilson; Jordan Coyne & Savits, L.L.P., on brief), for
                 appellants.

                 (Terry L. Armentrout; Armentrout & Armentrout, P.L.C., on brief),
                 for appellee.


       McKinney Drilling Company, Inc., and its insurance carrier, Zurich American Insurance

Company, appeal a decision of the Workers’ Compensation Commission finding that Michele

Peterson’s ongoing right ankle and knee conditions were due to a 2005 compensable accident,

that arthroscopic surgery to the right knee was reasonable and necessary, that she was entitled to

a MRI of the right ankle, and that she was entitled to indemnity benefits from March 12, 2007

and continuing. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Peterson v. McKinney Drilling, Inc./Keller Foundations, Inc., VWC File No.

224-52-62 (Oct. 24, 2008). We dispense with oral argument and summarily affirm because the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-